           Case 8:21-bk-03854-MGW         Doc 9    Filed 07/23/21     Page 1 of 15




                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re                                                    Chapter 11

FICO FINANCIAL CORPORATION                               Case No. 8:21-bk-03853

PARUSA INVESTMENT CORPORATION                            Case No. 8:21-bk-03854


                  Debtors                                Joint Administration Pending
_________________________________________/

                          NOTICE OF FILING
               DECLARATION OF CHRISTOPHE ROTHPLETZ
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

        Parusa Investment Corporation (“Parusa”) and FICO Financial Corporation (“FICO”)

(“Debtors”) hereby give notice of filing the attached Declaration of Christophe Rothpletz in

Support of Debtors’ Chapter 11 Petitions and First Day Motions, attached as Exhibit A, who is

the President and authorized agent for Parusa Investment Corp. (“Parusa”) and FICO Financial

Corp. (“FICO”) (collectively the “Debtors”).

        Dated: July 23, 2021.

                                           Respectfully submitted,

                                           /s/ Megan W. Murray
                                           Scott A. Underwood
                                           Florida Bar Number 0730041
                                           Megan W. Murray
                                           Florida Bar Number 0093922
                                           Adam M. Gilbert
                                           Florida Bar Number 1011637
                                           UNDERWOOD MURRAY PA
                                           100 N Tampa St. Suite 2325
                                           Tampa, FL 33602
                                           Tel: (813) 540-8401
                                           Email: sunderwood@underwoodmurray.com
                                                   mmurray@underwoodmurray.com
            Case 8:21-bk-03854-MGW            Doc 9     Filed 07/23/21     Page 2 of 15




                                                     agilbert@underwoodmurray.com
                                               Proposed Counsel for the Debtors


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and accurate copy of the foregoing, that was filed with
the Clerk of Court, has been furnished electronically to those parties registered to receive service
via CM/ECF, on July 23, 2021, including the United States Trustee, who is registered to receive
electronic notices in this case and via first class U.S. Mail to the United States Trustee at the below
address.

United States Trustee
Timberlake Annex, Suite 1200
501 East Polk Street
Tampa, FL 33602

                                               /s/ Megan W. Murray
                                               Megan W. Murray, Esq.




                                                  2
Case 8:21-bk-03854-MGW   Doc 9   Filed 07/23/21   Page 3 of 15




                  EXHIBIT A
             Case 8:21-bk-03854-MGW          Doc 9    Filed 07/23/21      Page 4 of 15




                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re                                                        Chapter 11

FICO FINANCIAL CORPORATION                                   Case No. 8:21-bk-03853

PARUSA INVESTMENT CORPORATION                                Case No. 8:21-bk-03854

                  Debtors                                    Joint Administration Pending
_________________________________________/

               DECLARATION OF CHRISTOPHE ROTHPLETZ
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

        Under 28 U.S.C. § 1746, I declare the following:

        1.      My name is Christophe Rothpletz and I am the President and authorized agent for

Parusa Investment Corp. (“Parusa”) and FICO Financial Corp. (“FICO”) (collectively the

“Debtors”). Additionally, I am the President of RCC Vision, Inc., which is the sole owner of

Parusa, which is the sole owner of FICO.

        2.      I am familiar with the matters set forth herein and make this Declaration of

Christophe Rothpletz in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the

“Declaration”) and state as follows. I am over the age of 18 and competent to testify to the matters

set forth herein.

        3.      On July 23, 2021, the Debtors each filed voluntary petitions for relief (the

“Petitions”) under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”) in the

United States Bankruptcy Court for the Middle District of Florida.

        4.      The Debtors operate out of Tampa, Florida, which is the Debtors’ principal place

of business and where many financial and operational decisions have been made and will be made
            Case 8:21-bk-03854-MGW           Doc 9    Filed 07/23/21     Page 5 of 15




on behalf of the Debtors. Tampa is also the location of one of the Debtors’ four commercial real

estate properties.

       5.      The Debtors have requested joint administration for procedural purposes.

       6.      The Debtors intend to operate their businesses and manage their assets as debtors-

in-possession as defined under the Bankruptcy Code.

       7.      To minimize the adverse effects of filing the Petitions, the Debtors prepared and

filed, or intend to file, with the assistance of their proposed bankruptcy counsel, motions and

applications as discussed herein, seeking “first day” relief (collectively the “First Day Motions”).

Through the First Day Motions, the Debtors seek authority from the Court to allow the Debtors to

fulfill their duties under the Bankruptcy Code and effectively reorganize.

A.     Overview of the Debtors and Circumstances Necessitating the Filing of the Petitions.

       8.       The Debtors are the owners of several commercial properties located throughout

Florida, Georgia, and Texas. The properties are owned as follows:

               a.       Parusa is the owner of the following commercial property:

                      i.       Commercial office building located at 801 State Highway 161,

                               Grand Prairie, TX 75051. This property is 122,000 square feet,

                               located on five acres. The building is nearly fully leased and also

                               has cellular tenants providing additional rental revenue. There is no

                               management company associated with this property, but Parusa

                               pays an independent contractor to deal with occasional tenant issues.

                     ii.       Parusa also owns a 2.0537 acre vacant lot, adjacent to the above

                               office building.

               b.      FICO is the owner of the following commercial property:




                                                  2
             Case 8:21-bk-03854-MGW         Doc 9     Filed 07/23/21     Page 6 of 15




                        i.    Commercial office building located at 5850 W. Cypress Street,

                              Tampa FL 33607. This property is a 40,000 square foot office

                              building with its largest tenant as a defense contractor, and which

                              will soon be outfitted with significant high-tech improvements in

                              connection with a 10-year lease renewal.

                      ii.     East Lake Shopping Center located at 2015-2039 State Highway 60

                              East, Lake Wales, FL, 33853. This property is a 45,000 square foot

                              shopping center.

                      iii.    Commercial office building located at 3300 Highlands Parkway,

                              Smyrna, GA 30082. This property is a 65,000 square foot office

                              property in an attractive area close to Atlanta, GA (collectively the

                              properties listed above are referred to as the “Properties” and each

                              individually a “Property”).

       9.      FICO employs a management and/or leasing company in each of the respective

cities above to assist with each of the three FICO owned properties.

       10.     The Debtors derive their revenue from operating the Properties and leasing office

space to various commercial and governmental entities, and Parusa derives significant revenue

from the rental of rooftop space to various telecommunications companies for the placement of

cellular equipment.

       11.     The Debtors filed these chapter 11 cases to address the potential liability incurred

by the jury verdict reached in Case No. 10-2346 (the “State Court Case” or “Litigation”) in the

Circuit Court of the Nineteenth Judicial Circuit in and for Martin County, Florida (the “State

Court”) filed against Parusa and Roland Rothpletz (“R. Rothpletz”) by Xavier Bestenheider




                                                 3
              Case 8:21-bk-03854-MGW             Doc 9      Filed 07/23/21       Page 7 of 15




(“Bestenheider”) and Sixta Financial, Inc. (“Sixta” and collectively with Bestenheider the

“Plaintiffs”). The Litigation stemmed from an alleged 2003 transaction between Parusa and Jacky

Bestenheider 1 for the purchase of Sixta and its assets.

        12.     After a 13-day jury trial, a jury determined that Parusa was liable to Bestenheider 2

in the amount of $5,565,785.50 for money lent and found R. Rothpletz was liable to Bestenheider

in the amount of $500,000.00 for constructive fraud. After entry of the verdict, Parusa filed several

post-trial motions, including a Motion for Remittitur, Motion for a New Trial; and a Motion for

Judgment in Accordance with Motion for Directed Verdict, or Alternatively Motion for Judgment

Notwithstanding the Verdict on June 18, 2021. And on June 22, 2021 the Plaintiffs filed their

Motion for Entry of Final Judgment and Prejudgment Interest (collectively with the Motion for

Remittitur, Motion for a New Trial; ,and Motion for Judgment in Accordance with Motion for

Directed Verdict, or Alternatively Motion for Judgment Notwithstanding the Verdict the “Post-

Trial Motions”) seeking entry of a final judgment consistent with the jury verdict, and pre-

judgment interest of $1,971,571.82 on account of the claim for money lent, and $639,762.60 on

account of the constructive fraud claim. To the extent it is not successful in connection with the

Post-Trial Motions, Parusa also intends to appeal the jury’s verdict.

        13.     Although Parusa believes that its Post-Trial Motions and appeal, if necessary, will

ultimately be successful, Parusa, along with FICO determined that the filing of the Petitions was

necessary to address the potential liability of the jury verdict and ensure the value of its assets are

maximized.


1
  Jacky Bestenheider is a former business partner of Roland Rothpletz (“R. Rothpletz”) and father of Xavier
Bestenheider
2
  Because the State Court determined that there was a merger between Parusa, Sixta, and related named entities
Pinewood Investment Corporation and Positively Gourmet, Inc., no ruling was entered as to Sixta. Parusa and
Rothpletz believe the State Court’s “merger” ruling was in error.



                                                      4
             Case 8:21-bk-03854-MGW           Doc 9     Filed 07/23/21      Page 8 of 15




       14.     I am intimately familiar with the Debtors and their Properties, and I believe that the

chapter 11 bankruptcies of the Debtors are in the best interest of the estates to maximize value to

all creditors and stakeholders.

       15.     I assisted in the preparation of and submit the attached 13-week projections for both

Parusa and FICO, attached hereto as Exhibit A and B respectively, in support of the respective

Debtors’ First Day Motions and their ability to successfully reorganize in a timely and efficient

manner.

       16.     Further, I am familiar with the First Day Motions and their exhibits as set forth

below, I assisted in the preparation of these pleadings and exhibits, and affirm that they are valid

and accurate to the best of my knowledge. If I become aware of any inaccuracies or needs for

correction, I will notify the Court.

B.     First Day Motions and Applications

       17.     I am familiar with the content of the First Day Motions and, to the best of my

knowledge after reasonable inquiry, believe that the relief sought in each First Day Motion: (i) is

necessary to enable the Debtors to smoothly transition into Chapter 11 with minimal disruption;

(ii) is critical to the Debtors’ efforts to preserve their value and maximize creditor and stakeholder

recoveries; and (iii) is in the best interest of the Debtors’ estates. Further, it is my belief that the

relief sought in the First Day Motions is tailored and necessary to achieve the goals of these cases.

       I.       Application to Employ Scott A. Underwood and Underwood Murray, P.A.

       18.     The Debtors are required to be represented by counsel in proceedings before this

Court. Prior to the filing of the Petitions the Debtors engaged the services of Underwood Murray

P.A. (“Underwood Murray”) to assist the Debtors with the preparation and filing of the Petitions.

I believe that Underwood Murray is well suited to assist the Debtors in navigating the bankruptcy




                                                   5
              Case 8:21-bk-03854-MGW          Doc 9    Filed 07/23/21      Page 9 of 15




process and the Debtors require the assistance of counsel immediately to appear and be heard by

the Court.

       19.        I believe that the Debtors’ employment of Underwood Murray is in the best

interests of the estates as it will allow for the Debtors to appear before this Court and be heard.

       II.        Application to Employ Keen Summit Capital Partners, LLC

       20.        The Debtors require the services of a real estate broker to market and sell the

Properties, the proceeds of which are intended to fund distributions under the Debtors’

forthcoming joint plan of reorganization. The Debtors have identified Keen Summit Capital

Partners, LLC (“Keen Summit”) as the real estate broker (“Broker”) best suited to assist the

Debtors with the marketing and sale of the Properties.

       21.        There exists an urgent need to employ a Broker so that the marketing of the

Properties may begin and the Debtors can identify a potential purchaser for the Properties. The

Broker is familiar with sales of this nature and has extensive experience facilitating sales through

the bankruptcy process.

       22.        I believe that the Debtors’ employment of Keen Summit is in the best interests of

the estate, as the Debtors’ joint plan of reorganization will be premised on a sale of some or all of

the Properties.

       III.       Application to Employ Link & Rockenbach, P.A. as Special Counsel to the Debtors

       23.        Prior to the filing of the Petitions, the Debtors were engaged in the State Court

Case, which culminated in a 13-day jury trial and a jury-trial verdict against Parusa and Roland

Rothpletz (a final judgment has not yet been entered). The Debtors believe this award and other

of the State Court’s rulings were in error and intend to appeal these decisions. The Debtors seek

to retain Link & Rockenbach, P.A. (“L&R”) to prosecute these appeals on their behalf.




                                                  6
             Case 8:21-bk-03854-MGW            Doc 9   Filed 07/23/21     Page 10 of 15




       24.      There exists an urgent need to employ L&R immediately to begin preparing an

appellate brief on behalf of the Debtors. L&R, and specifically Ms. Kara Link-Rockenbach have

significant experience this kind of litigation and have performed similar services in the past. They

are well qualified to act as special counsel to the Debtors.

       25.      I believe that the employment of L&R is in the best interests of the Debtors’ estates

and their creditors.

       IV.      Motion to Maintain Bank Accounts

                26.     The main source of revenue for the Debtors is the receipt of rental payments

sent from the tenants of the various Properties. Any interruption of the Debtors’ ability to timely

collect rental payments would severely impair the Debtors’ cash flow and imperil the Debtors’

ability to reorganize their finances. If the Debtors are not permitted to maintain their existing bank

accounts, there is a high likelihood that the Debtors will be unable to timely collect rental payments

while new bank accounts are established and the information is transmitted to the tenants.

                27.    Therefore, there exists an urgent need to permit the Debtors to maintain

their pre-petition bank accounts to ensure a seamless transition of the Debtors’ operations into

bankruptcy.

                28.    I believe that the Motion to Maintain Bank Accounts is in the best interests

of the Debtors’ estates and their creditors.

       V.       Motion to Determine Adequate Assurance for Payment of Utilities

       29.      As stated above, the Debtors main source of revenue is the rental of commercial

office space at the Properties. As the landowners for the Properties, the Debtors are responsible

for obtaining gas, water, sewer, phone, internet, garbage removal, and other similar services

(collectively the “Utility Services”). Should there be even a brief interruption of the Utility




                                                  7
Case 8:21-bk-03854-MGW   Doc 9   Filed 07/23/21   Page 11 of 15
Case 8:21-bk-03854-MGW   Doc 9   Filed 07/23/21   Page 12 of 15




                   EXHIBIT A
                                         Case 8:21-bk-03854-MGW                        Doc 9         Filed 07/23/21              Page 13 of 15


Parusa Investment Corporation
13 Week Budget Detail



       Starting Cash            95,134
Income                                   Week 1     Week 2     Week 3     Week 4     Week 5     Week 6     Week 7     Week 8     Week 9     Week 10     Week 11     Week 12     Week 13     Total
       Rental Income                          -          -      155,000        -          -          -      155,000        -          -           -       155,000         -           -      465,000
       Cash                                95,134     68,980     42,826    171,672    145,518    119,365     93,211    222,057    195,903     169,749     143,595     272,441     246,288
Available Income                           95,134     68,980    197,826    171,672    145,518    119,365    248,211    222,057    195,903     169,749     298,595     272,441     246,288


Expenses
       Maintenance                          1,215      1,215      1,215      1,215      1,215      1,215      1,215      1,215      1,215       1,215       1,215       1,215       1,215     15,800
       Management Fees                       554        554        554        554        554        554        554        554        554         554         554         554         554        7,200
       Janitorial                           2,154      2,154      2,154      2,154      2,154      2,154      2,154      2,154      2,154       2,154       2,154       2,154       2,154     28,000
       Insurance                            5,769      5,769      5,769      5,769      5,769      5,769      5,769      5,769      5,769       5,769       5,769       5,769       5,769     75,000
       Telephone                             115        115        115        115        115        115        115        115        115         115         115         115         115        1,500
       Repairs                              3,346      3,346      3,346      3,346      3,346      3,346      3,346      3,346      3,346       3,346       3,346       3,346       3,346     43,500
       Utilities                            5,308      5,308      5,308      5,308      5,308      5,308      5,308      5,308      5,308       5,308       5,308       5,308       5,308     69,000
       Legal Fees                           7,692      7,692      7,692      7,692      7,692      7,692      7,692      7,692      7,692       7,692       7,692       7,692       7,692    100,000
Total Expenses                             26,154     26,154     26,154     26,154     26,154     26,154     26,154     26,154     26,154      26,154      26,154      26,154      26,154    340,000


Available Funds                            68,980     42,826    171,672    145,518    119,365     93,211    222,057    195,903    169,749     143,595     272,441     246,288     220,134
Case 8:21-bk-03854-MGW   Doc 9   Filed 07/23/21   Page 14 of 15




                   EXHIBIT B
                                                          Case 8:21-bk-03854-MGW                                                Doc 9              Filed 07/23/21                          Page 15 of 15


Fico Financial Corporation
13 Week Budget Detail




         Starting Cash       248,634
Income                                 Week 1             Week 2             Week 3           Week 4             Week 5             Week 6             Week 7           Week 8             Week 9             Week 10           Week 11       Week 12       Week 13       Total
         Interest Income                              1                  1               1                   1                  1                  1               1                   1                  1                 1             1             1             1               10
         Rental Income                            -                  -           146,667                 -                  -                  -           146,667                 -                  -                 -         146,667           -             -               440,000
         Cash                              248,634            237,942            227,251          363,227            352,536            341,844            331,153          467,129            456,437            445,746         435,055       571,030       560,339
Available Income                           248,635            237,943            373,919          363,228            352,537            341,845            477,821          467,130            456,438            445,747         581,723       571,031       560,340
                                                                                                                                                                                                                                                                  -
Expenses
         Maintenance                            1,692              1,692              1,692            1,692              1,692              1,692              1,692            1,692              1,692           1,692           1,692         1,692         1,692              22,000
         Management Fees                        1,231              1,231              1,231            1,231              1,231              1,231              1,231            1,231              1,231           1,231           1,231         1,231         1,231              16,000
         Janitorial                             1,577              1,577              1,577            1,577              1,577              1,577              1,577            1,577              1,577           1,577           1,577         1,577         1,577              20,500
         Telephone                               154                154                154              154                154                154                154              154                154                154          154           154           154                2,000
         Repairs                                 115                115                115              115                115                115                115              115                115                115          115           115           115                1,500
         Utilities                              4,500              4,500              4,500            4,500              4,500              4,500              4,500            4,500              4,500           4,500           4,500         4,500         4,500              58,500
         Sales Tax                              1,154              1,154              1,154            1,154              1,154              1,154              1,154            1,154              1,154           1,154           1,154         1,154         1,154              15,000
         State Tax                               269                269                269              269                269                269                269              269                269                269          269           269           269                3,500
Total Expenses                              10,692             10,692             10,692           10,692             10,692             10,692             10,692           10,692             10,692             10,692          10,692        10,692        10,692             139,000


Available Funds                            237,942            227,251            363,227          352,536            341,844            331,153            467,129          456,437            445,746            435,055         571,030       560,339       549,648
